Exhibit 10.1

Execution Version

SERIES B REDEEMABLE PREFERRED STOCK PURCHASE AGREEMENT

among

ROSEHILL RESOURCES INC.

and

THE PURCHASERS PARTY HERETO



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE I

DEFINITIONS

   Section 1.01  

Definitions

     1  

ARTICLE II

AGREEMENT TO SELL AND PURCHASE

   Section 2.01  

Sale and Purchase

     8   Section 2.02  

Closing

     9   Section 2.03  

Closing Conditions

     9   Section 2.04  

Deliveries at Closing

     11   Section 2.05  

Independent Nature of Purchasers’ Obligations and Rights

     12  

ARTICLE III

REPRESENTATIONS AND WARRANTIES RELATED TO THE COMPANY

   Section 3.01  

Existence

     13   Section 3.02  

Capitalization and Valid Issuance of Shares

     13   Section 3.03  

Company SEC Documents

     14   Section 3.04  

No Material Adverse Change

     14   Section 3.05  

Registration

     15   Section 3.06  

Litigation

     15   Section 3.07  

No Default

     15   Section 3.08  

No Conflicts

     15   Section 3.09  

Authority: Enforceability

     16   Section 3.10  

Approvals

     16   Section 3.11  

Investment Company Status

     16   Section 3.12  

No Labor Disputes

     16   Section 3.13  

Certain Fees

     17   Section 3.14  

Insurance

     17   Section 3.15  

Books and Records: Sarbanes-Oxley Compliance

     17   Section 3.16  

Taxes

     18   Section 3.17  

Permits and Licenses

     18   Section 3.18  

Environmental Laws

     19   Section 3.19  

Title to Property

     19   Section 3.20  

ERISA Compliance

     19   Section 3.21  

Anti-Corruption

     20   Section 3.22  

Money Laundering Laws

     20   Section 3.23  

Sanctions

     20   Section 3.24  

Acquisition Agreement

     21   Section 3.25  

Distribution Restrictions

     21  

 

i



--------------------------------------------------------------------------------

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS

   Section 4.01  

Existence

     21   Section 4.02  

Authorization; Enforceability

     21   Section 4.03  

No Breach

     22   Section 4.04  

Certain Fees

     22   Section 4.05  

Unregistered Securities

     22   Section 4.06  

Sufficient Funds

     23   Section 4.07  

United States Person

     23  

ARTICLE V

COVENANTS

   Section 5.01  

Cooperation: Further Assurances

     23   Section 5.02  

Use of Proceeds

     24   Section 5.03  

Expenses

     24   Section 5.04  

Change of Control

     24   Section 5.05  

Rule 144 Reporting

     25   Section 5.06  

Hedging

     25  

ARTICLE VI

INDEMNIFICATION

   Section 6.01  

Indemnification by the Company

     26   Section 6.02  

Indemnification By the Purchasers

     26   Section 6.03  

Survival of Provisions

     26   Section 6.04  

Limitations to Indemnification.

     27   Section 6.05  

Indemnification Procedure

     27   Section 6.06  

Tax Characterization

     28  

ARTICLE VII

MISCELLANEOUS

   Section 7.01  

Survival

     28   Section 7.02  

Interpretation

     28   Section 7.03  

No Waiver: Modifications in Writing

     29   Section 7.04  

Binding Effect

     29   Section 7.05  

Confidentiality; Public Announcements

     29   Section 7.06  

Notices

     30   Section 7.07  

Entire Agreement

     31   Section 7.08  

Assignment of Rights

     31   Section 7.09  

Governing Law: Submission to Jurisdiction

     32   Section 7.10  

No Recourse Against Others

     32   Section 7.11  

No Third Party Beneficiaries

     33   Section 7.12  

Waiver of Jury Trial

     33   Section 7.13  

Execution in Counterparts

     33   Section 7.14  

Tax Withholding

     33   Section 7.15  

Tax Treatment

     34  

 

ii



--------------------------------------------------------------------------------

SCHEDULE A – Purchaser Allocations

EXHIBIT A – Additional Issuance Conditions

 

iii



--------------------------------------------------------------------------------

SERIES B REDEEMABLE PREFERRED STOCK PURCHASE AGREEMENT

This SERIES B REDEEMABLE PREFERRED STOCK PURCHASE AGREEMENT, dated as of
December 8, 2017 (this “Agreement”), is entered into by and among ROSEHILL
RESOURCES INC., a Delaware corporation (the “Company”), and the purchasers set
forth in Schedule A hereto (the “Purchasers”).

WHEREAS, prior to or concurrently with the execution of this Agreement, the
Credit Agreement (as defined below) was amended by the First Amendment to the
Credit Agreement (the Credit Agreement, as so amended, the “Amended Credit
Agreement”);

WHEREAS, on October 24, 2017, the Company entered into a Purchase and Sale
Agreement (as it may be amended or supplemented from time to time, the
“Acquisition Agreement,” and the transactions contemplated thereby, the
“Acquisition”), by and among the Company and the sellers party thereto;

WHEREAS, concurrently with the entry into this Agreement, Rosehill Operating
Company, LLC, a Delaware limited liability company and a subsidiary of the
Company (“Rosehill Operating”), has entered into a Second Lien Note Purchase
Agreement (as it may be amended or supplemented from time to time, the “Note
Purchase Agreement,” and the transactions contemplated thereby, the “Notes
Offering”), by and among the Company and the purchasers party thereto; and

WHEREAS, in accordance with the provisions of this Agreement, the Company
desires to issue and sell to the Purchasers, and the Purchasers desire to
purchase from the Company, certain shares of Series B Preferred Stock (as
defined below), in accordance with the provisions of this Agreement.

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the parties hereby agree as follows:

ARTICLE I

DEFINITIONS

Section 1.01 Definitions

As used in this Agreement, the following terms have the meanings indicated:

“Acquisition” has the meaning specified in the Recitals.

“Acquisition Agreement” has the meaning specified in the Recitals.

“Additional Series B Preferred Shares” means, with respect to each Purchaser, a
number of additional Series B Preferred Shares such that, when multiplying the
number of such Series B Preferred Shares by the Series B Preferred Stock
Purchase Price, the result is less than or equal to the amount under the
“Remaining Unfunded Commitment Amount” column set forth opposite such
Purchaser’s name on Schedule A, with any fractional Series B Preferred Shares
being rounded up to the nearest whole number of Series B Preferred Shares.



--------------------------------------------------------------------------------

“Affiliate” shall have the meaning ascribed to it, on the date hereof, in Rule
405 under the Securities Act. For the avoidance of doubt, for purposes of this
Agreement, any fund or account managed, advised or subadvised, directly or
indirectly, by a Purchaser or its Affiliates shall be considered an Affiliate of
such Purchaser; provided, however, that no portfolio company of a Purchaser or
its Affiliates shall be considered or otherwise deemed to be an Affiliate
thereof.

“Agreement” has the meaning specified in the introductory paragraph of this
Agreement.

“Amended Credit Agreement” has the meaning specified in the Recitals.

“Anti-Corruption Law” has the meaning specified in Section 3.21.

“Base Series B Preferred Shares” means, with respect to each Purchaser, the
number of Series B Preferred Shares set forth opposite such Purchaser’s name
Schedule A. For the avoidance of doubt, the amount of Initial Issuance Proceeds
shall be equal to the product of the aggregate number of Base Series B Preferred
Shares multiplied by the Series B Preferred Stock Purchase Price.

“Board of Directors” means the board of directors of the Company.

“Business Day” means any day other than a Saturday, Sunday, any federal legal
holiday or day on which banking institutions in the State of New York or State
of Texas are authorized or required by Law or other governmental action to
close.

“Bylaws” means the Amended and Restated Bylaws of the Company.

“Capital Ratio” shall mean, as of any date of determination, the ratio of
(i) Total Senior Capital as of such date to (ii) EBITDAX (as such term is
defined in the Series B Certificate of Designations), for the most recent
trailing twelve months of the Company for which internal financial statements
are available immediately preceding such date.

“Closing” means the Initial Closing or a Subsequent Closing, as applicable.

“Closing Date” means the date on which a Closing occurs.

“Code” means the Internal Revenue Code of 1986, as amended.

“Commission” means the United States Securities and Exchange Commission.

“Commitment Amount” means, with respect to each Purchaser, the amount set forth
opposite such Purchaser’s name on Schedule A.

“Commitment Termination Date” means the date that is one (1) year following the
Initial Closing Date.

“Common Stock” has the meaning specified in Section 3.02(a).

 

2



--------------------------------------------------------------------------------

“Company” has the meaning specified in the introductory paragraph of this
Agreement.

“Company Group Subsidiaries” means all of the Subsidiaries of the Company.

“Company Related Parties” has the meaning specified in Section 6.02.

“Company SEC Documents” has the meaning specified in Section 3.03.

“Contract” means any agreement filed or incorporated by reference as an exhibit
to the Company’s Annual Report on Form 10-K for the year ended December 31,
2016, Quarterly Report on Form 10-Q for quarter ended March 31, 2017, Quarterly
Report on Form 10-Q for the quarter ended June 30, 2017 and Quarterly Report on
Form 10-Q for the quarter ended September 30, 2017, and the Current Report on
Form 8-K filed with the Commission on October 30, 2017.

“Credit Agreement” means that certain Credit Agreement, dated as of April 27,
2017, by and among the Company, PNC Bank, National Association, as
Administrative Agent and Issuing Bank, and each of the Lenders party thereto, as
may be amended from time to time.

“Environmental Law” means any Law relating to public or worker health and
safety, pollution or protection of the environment or imposing legally
enforceable liability or standards of conduct concerning any Hazardous
Materials.

“ERISA” has the meaning specified in Section 3.20.

“ERISA-Subject Plan” has the meaning specified in Section 3.20.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and the rules and regulations of the Commission promulgated thereunder.

“FCPA” has the meaning specified in Section 3.21.

“Funding Call” has the meaning specified in Section 2.01(c).

“Funding Obligation” means, with respect to a particular Purchaser, an amount
equal to the Series B Preferred Stock Purchase Price multiplied by the number of
Purchased Shares to be purchased by such Purchaser on the applicable Closing
Date pursuant to Section 2.01.

“GAAP” means generally accepted accounting principles in the United States of
America as of the date hereof; provided that for the financial statements of the
Company prepared as of a certain date, GAAP referenced therein shall be GAAP as
of the date of such financial statements.

“Governmental Authority” means, with respect to a particular Person, any
country, state, county, city and political subdivision in which such Person or
such Person’s Property is located or which exercises valid jurisdiction over any
such Person or such Person’s Property, and any court, agency, department,
commission, board, bureau or instrumentality of any of them and any monetary
authority which exercises valid jurisdiction over any such Person or such
Person’s Property. Unless otherwise specified, all references to Governmental
Authority herein with respect to the Company mean a Governmental Authority
having jurisdiction over the Rosehill Entities or any of their respective
Properties.

 

3



--------------------------------------------------------------------------------

“Hazardous Material” means (a) any “hazardous substance” as defined in the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended, (b) any “hazardous waste” as defined in the Resource Conservation and
Recovery Act, as amended, (c) any petroleum or petroleum product,
(polychlorinated biphenyl, asbestos-containing materials, radiation, lead,
noise, mold, or odor, and (d) any other pollutant, contaminant, hazardous or
toxic chemical, material, waste or substance regulated under, or for which
standards of conduct or liability may be imposed pursuant to, any Environmental
Law.

“Indemnification Cap” means, as of any date, the sum of the Initial Issuance
Proceeds plus all Subsequent Issuance Proceeds actually paid to the Company by
the Purchasers through such date; provided, that in no event shall the
Indemnification Cap exceed the Issue Amount.

“Indemnified Party” has the meaning specified in Section 6.05.

“Indemnifying Party” has the meaning specified in Section 6.05.

“Independent Accounting Firm” has the meaning specified in Section 7.15.

“Initial Closing” means the consummation of the purchase and sale of the Base
Series B Preferred Shares.

“Initial Closing Date” means the date the Initial Closing is consummated
pursuant to Section 2.02(a).

“Initial Issuance Proceeds” has the meaning specified in Section 2.01(a).

“Issue Amount” means $200,000,000.

“Knowledge of the Company” means, with respect to the Company, the actual
knowledge, after reasonable inquiry, of one or more of J. A. Townsend, Craig
Owen, Brian Ayers, R. Colby Williford, Paul Larson, Bryan Freeman, Chris Wood
and Ron Sanders; provided, however, that inquiries of third parties shall not be
required.

“Law” means any federal, state, local, municipal, foreign or other law, statute,
constitution, principle of common law, resolution, ordinance, code, order,
edict, decree, rule, regulation, ruling or requirement issued, enacted, adopted,
promulgated, implemented or otherwise put into effect by or under the authority
of any Governmental Authority.

“Lien” means any mortgage, claim, encumbrance, pledge, lien (statutory or
otherwise), security agreement, conditional sale or trust receipt or a lease,
consignment or bailment, preference or priority, assessment, deed of trust,
charge, easement, servitude or other encumbrance upon or with respect to any
property of any kind.

“Losses” has the meaning specified in Section 6.01.

 

4



--------------------------------------------------------------------------------

“Mandate Letter” means that certain Mandate Letter, dated as of November 6,
2017, by and between EIG Management Company, LLC and the Company.

“Money Laundering Laws” has the meaning specified in Section 3.22.

“Material Adverse Effect” means any change, event, effect, occurrence, state of
facts or development, individually or together with any other change, event,
effect, occurrence, state of facts or development, that has or would reasonably
be expected to have a material adverse effect on (a) the condition (financial or
otherwise), business, properties, assets, liabilities or results of operations
of the Rosehill Entities, taken as a whole, or (b) the ability of the Company to
perform its obligations under the Transaction Documents; provided, however, that
a Material Adverse Effect shall not include any adverse effect on the foregoing
to the extent such adverse effect results from, arises out of, or relates to
(i) a general deterioration in the economy or changes in the general state of
the markets or industries in which any of the Rosehill Entities operates, except
to the extent that such entities, taken as a whole, are adversely affected in a
disproportionate manner as compared to other industry participants, (ii) any
deterioration in the condition of the capital markets or any inability on the
part of the Company and its subsidiaries to access the capital markets,
(iii) the outbreak or escalation of hostilities involving the United States, the
declaration by the United States of a national emergency or war or the
occurrence of any other calamity or crisis, including acts of terrorism,
(iv) any change in accounting requirements or principles imposed upon any of the
Rosehill Entities or their respective businesses or any change in applicable
Law, or the interpretation thereof, (v) any change in the credit rating and/or
outlook of any of the Rosehill Entities or any of their securities (except that
the underlying causes of any such changes may be considered in determining
whether a Material Adverse Effect has occurred), (vi) changes in the market
price or trading volume of the Company’s securities (except that the underlying
causes of any such changes may be considered in determining whether a Material
Adverse Effect has occurred), (vii) any failure of the Company to meet any
internal or external projections, forecasts or estimates of revenue or earnings
for any period (except that the underlying causes of any such failures may be
considered in determining whether a Material Adverse Effect has occurred),
(viii) entry into the Acquisition Agreement or Transaction Documents and/or the
consummation of the transactions contemplated hereby or thereby or (ix) any
changes, events, effects, occurrences, states of facts or developments generally
affecting the prices of oil, gas, natural gas, natural gas liquids, propane or
other commodities.

“Multiemployer Plan” has the meaning specified in Section 3.20.

“NASDAQ” means the NASDAQ Stock Market.

“Notes Offering” has the meaning specified in the Recitals.

“Note Purchase Agreement” has the meaning specified in the Recitals.

“Organizational Documents” means, as applicable, an entity’s agreement or
certificate of limited partnership, limited liability company agreement,
certificate of formation, certificate or articles of incorporation, bylaws or
other similar organizational documents.

 

5



--------------------------------------------------------------------------------

“Permits” means any approvals, authorizations, consents, licenses, permits,
variances, waivers, grants, franchises, concessions, exemptions, orders,
registrations or certificates of a Governmental Authority.

“Permitted Transferee” means any Person that is an “accredited investor” within
the meaning of Rule 501 under the Securities Act; provided that such Person is a
“United States person” as defined in Section 7701(a)(30) of the Code.

“Person” means any individual, corporation, company, voluntary association,
partnership, joint venture, trust, limited liability company, unincorporated
organization, government or any agency, instrumentality or political subdivision
thereof or any other form of entity.

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible (including intellectual property
rights).

“Purchased Shares” means, collectively, any Base Series B Preferred Shares and
Additional Series B Preferred Shares that the Company issues to the Purchasers
on any Closing Date pursuant to Section 2.01.

“Purchaser Related Parties” has the meaning specified in Section 6.01.

“Purchasers” has the meaning specified in the introductory paragraph of this
Agreement.

“Purchasers’ Transaction Expense Amount” has the meaning specified in
Section 5.03.

“Representatives” means, with respect to a specified Person, the investors,
officers, directors, managers, employees, agents, advisors, counsel,
accountants, investment bankers and other representatives of such Person.

“Rosehill Entities” means the Company and the Company Group Subsidiaries,
collectively, including Rosehill Operating.

“Rosehill Operating” has the meaning specified in the Recitals.

“Rosehill Operating LLC Agreement” means that certain Second Amended and
Restated Limited Liability Company Agreement of Rosehill Operating, dated as of
the date hereof, as may be amended from time to time.

“Sanctions” has the meaning specified in Section 3.23.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations of the Commission promulgated thereunder.

“Series A Certificate of Designations” means the Certificate of Designations of
the Series A Preferred Stock of the Company, as adopted by the Board of
Directors on April 27, 2017, as may be amended from time to time.

 

6



--------------------------------------------------------------------------------

“Series A Preferred Stock” means the 8.000% Series A Cumulative Perpetual
Convertible Preferred Stock of the Company.

“Series B Certificate of Designations” means the Certificate of Designations of
the Series B Preferred Stock of the Company, adopted by the Board of Directors
on December 7, 2017, and filed with the Secretary of State of the State of
Delaware as of the date hereof.

“Series B Preferred Share” means a share of Series B Preferred Stock.

“Series B Preferred Stock Purchase Price” means $1,000.

“Series B Preferred Stock” means the Series B Redeemable Preferred Stock of the
Company, as more fully described in the Series B Certificate of Designations.

“Subsequent Closing” has the meaning specified in Section 2.02(b).

“Subsequent Closing Date” means any date a Subsequent Closing is consummated
pursuant to Section 2.02(b).

“Subsequent Issuance Proceeds” has the meaning specified in Section 2.01(c).

“Subsidiary” means, as to any Person, any corporation or other entity of which:
(a) such Person or a Subsidiary of such Person is a general partner or, in the
case of a limited liability company, the managing member or manager thereof;
(b) at least a majority of the outstanding equity interest having by the terms
thereof ordinary voting power to elect a majority of the board of directors or
similar governing body of such corporation or other entity (irrespective of
whether or not at the time any equity interest of any other class or classes of
such corporation or other entity shall have or might have voting power by reason
of the happening of any contingency) is at the time directly or indirectly owned
or controlled by such Person or one or more of its Subsidiaries; or (c) any
corporation or other entity as to which such Person consolidates for accounting
purposes.

“Taxes” means any federal, state, local or foreign income, gross receipts,
franchise, payroll, employment, excise, ad valorem, severance, stamp,
occupation, windfall, profits, customs, capital stock, withholding, social
security, retirement, unemployment, disability, workers compensation, real
property, personal property, sales, use, transfer, value added, net worth,
recording, escheat or unclaimed property, alternative, add-on minimum or other
taxes, fees and charges, imposed by the IRS or any other taxing authority
(whether domestic or foreign including any state, county, local or foreign
government or any subdivision or taxing agency thereof (including a United
States possession), whether computed on a separate, consolidated, unitary,
combined or any other basis, and such term shall include any interest whether
paid or received, penalties or additional amounts imposed by the IRS or any
other taxing authority attributable to, or imposed upon, or with respect to any
such taxes, charges, fees, levies or other assessments.

“Tax Return” means any return, report or similar filing (including the attached
schedules) filed or required to be filed with respect to Taxes (and any
amendments thereto), including any information return, claim for refund or
declaration of estimated Taxes.

 

7



--------------------------------------------------------------------------------

“Third-Party Claim” has the meaning specified in Section 6.05.

“Total Senior Capital” shall, at any time of determination, be an amount equal
to the sum of (i) the Indebtedness (as defined in the Series B Certificate of
Designations) of the Rosehill Entities, plus (ii) the aggregate Liquidation
Preference (as defined in the Series A Certificate of Designations) of all
Series A Preferred Stock, plus (iii) the aggregate Liquidation Preference (as
defined in the Series B Certificate of Designations) of all outstanding Series B
Preferred Stock.

“Transaction Documents” means, collectively, this Agreement, the Series B
Certificate of Designations and any and all other agreements or instruments
executed and delivered to the Purchasers by the Company hereunder or thereunder,
as applicable (including, for the avoidance of doubt, the Rosehill Operating LLC
Agreement and any amendment to the Credit Agreement delivered pursuant to this
Agreement).

“Up-Front Fee” means an amount of cash equal to 2% of the Issue Amount.

ARTICLE II

AGREEMENT TO SELL AND PURCHASE

Section 2.01 Sale and Purchase. Subject to the terms and conditions hereof,
including the satisfaction or applicable waiver of the conditions set forth in
Section 2.03:

(a) At the Initial Closing, the Purchasers, severally and not jointly, hereby
subscribe for and agree to purchase from the Company the Base Series B Preferred
Shares for a cash purchase price per Base Series B Preferred Share equal to the
Series B Preferred Stock Purchase Price (the aggregate cash proceeds, the
“Initial Issuance Proceeds”).

(b) At the Initial Closing, the Company hereby agrees to issue and sell to the
Purchasers the Base Series B Preferred Shares. Following the Initial Closing,
Schedule A shall be revised to reflect the Remaining Unfunded Commitment Amount,
if any, of each Purchaser.

(c) If, following the Initial Closing, there is a Remaining Unfunded Commitment
Amount, at any time prior to the date fifteen (15) Business Days prior to the
Commitment Termination Date, the Company shall have the right to request in
writing (such request, a “Funding Call”) that the Purchasers purchase and the
Purchasers shall (severally and not jointly, and subject to the terms and
conditions hereof) so purchase, the number of Additional Series B Preferred
Shares set forth in the Funding Call for a cash purchase price per Additional
Series B Preferred Share equal to the Series B Preferred Stock Purchase Price
(the aggregate cash proceeds at any such Subsequent Closing, the “Subsequent
Issuance Proceeds”); provided that (i) no Funding Call shall be made within
ninety (90) days of the Initial Closing Date and (ii) no Funding Call shall be
made for less than 5,000 Additional Series B Preferred Shares in the aggregate.
Following each Subsequent Closing, Schedule A shall be revised to reflect the
Remaining Unfunded Commitment Amount, if any, of each Purchaser. Each Funding
Call shall be irrevocable and delivered to the Purchasers not less than fifteen
(15) Business Days in advance of the date the Purchasers are requested to
purchase the Additional Series B Preferred Shares. Notwithstanding anything to
the contrary in this Agreement, a Purchaser shall not be required to purchase a
Series B Preferred Share to the extent the amount paid by such Purchaser for
such Series B Preferred Share would exceed such Purchaser’s Commitment Amount.

 

8



--------------------------------------------------------------------------------

Section 2.02 Closing.

(a) Subject to the terms and conditions hereof, the Initial Closing shall take
place at 10:00 a.m. on the date hereof at the offices of Vinson & Elkins L.L.P.,
1001 Fannin Street, Suite 2500, Houston, Texas 77002.

(b) The consummation of any subsequent purchases of Additional Series B
Preferred Shares contemplated by Section 2.01(c) of this Agreement (each, a
“Subsequent Closing”) shall take place at a time and on a date, not later than
the Commitment Termination Date, that shall be no earlier than the third
(3rd) Business Day after the conditions set forth in Section 2.03 (other than
those conditions that by their nature are to be satisfied at such Closing, but
subject to the fulfillment or waiver of those conditions at such Closing) shall
be satisfied or waived in accordance with this Agreement.

Section 2.03 Closing Conditions.

(a) Mutual Closing Conditions. The obligations of the Purchasers, on the one
hand, and the Company, on the other hand, at a Closing shall be subject to the
satisfaction or, to the extent permitted by applicable Law, waiver by the
Purchasers (including any Permitted Transferees thereof) representing a majority
of the Purchased Shares and the Company at or prior to such Closing of the
following conditions:

(i) no temporary restraining order, preliminary or permanent injunction or other
judgment or order issued by any Governmental Authority and no Law shall be in
effect restraining, enjoining, making illegal or otherwise prohibiting the
consummation of the transactions contemplated by this Agreement;

(ii) there shall not be pending any suit, action or proceeding by any
Governmental Authority seeking to restrain, enjoin or prohibit the consummation
of the transactions contemplated by this Agreement;

(iii) with respect to the Initial Closing, the Company shall have delivered a
certification in writing that (x) all conditions to closing the Acquisition set
forth in Sections 7.1 and 7.2 of the Acquisition Agreement have been satisfied
or shall be satisfied substantially simultaneously with the Initial Closing on
the terms and conditions contemplated by the Acquisition Agreement (subject to
any amendments, supplements, waivers or other modifications consented to by the
Purchasers representing a majority of the Purchased Shares) and (y) the closing
of the Acquisition shall occur substantially simultaneously with the Initial
Closing; and

(iv) the Amended Credit Agreement, as in effect on the date hereof, shall not
have been further amended in any way that is material and adverse to the rights,
preferences, privileges or voting powers of the Series B Preferred Stock or any
Purchaser, including with respect to the Company’s ability to pay dividends on
the Series B Preferred Stock or to redeem the Series B Preferred Stock, in each
case in accordance with the Series B Certificate of Designations.

 

9



--------------------------------------------------------------------------------

(b) Purchaser Closing Conditions. The obligations of the Purchasers to effect a
Closing are also subject to the satisfaction or, to the extent permitted by
applicable Law, waiver by the Purchasers (or any Permitted Transferees thereof)
representing a majority of the Purchased Shares at or prior to the applicable
Closing of the following conditions:

(i) (A) the representations and warranties of the Company set forth in Article
III hereof (other than Sections 3.01, 3.02, 3.09 and 3.13) shall be true and
correct (disregarding all qualifications or limitations as to materiality or
Material Adverse Effect) as of the date of this Agreement and as of the
applicable Closing Date as though made on and as of such date (except to the
extent that such representation or warranty speaks to an earlier date, in which
case each of such earlier date), except where the failure of such
representations and warranties to be so true and correct would not, individually
or in the aggregate, have a Material Adverse Effect, (B) the representations and
warranties of the Company set forth in Section 3.02 shall be true and correct as
of the applicable Closing Date as though made on and as of such Closing Date
(other than representations and warranties that refer to a specified date, which
need only be true and correct on and as of such specified date) except for de
minimis inaccuracies, and (C) the representations and warranties of the Company
set forth in Sections 3.01, 3.09 and 3.13 shall be true in all material respects
as of the date of this Agreement and as of applicable Closing Date as though
made on and as of such date;

(ii) the Company shall have performed in all material respects its obligations
required to be performed by it pursuant to this Agreement at or prior to the
applicable Closing Date;

(iii) with respect to the Initial Closing, the Notes Offering shall have been
consummated, or shall be consummated concurrently with the Initial Closing;

(iv) the Company shall have delivered to the Purchasers all deliverables
required to be delivered by the Company pursuant to Section 2.04(a); and

(v) with respect any Subsequent Closing, the conditions set forth on Exhibit A
attached hereto.

(c) Company Closing Conditions. The obligation of the Company to effect a
Closing with respect to each Purchaser is also subject to the satisfaction or,
to the extent permitted by applicable Law, waiver by the Company at or prior to
the Closing of the following conditions:

(i) (A) the representations and warranties of such Purchaser set forth in
Article IV hereof (other than Sections 4.01, 4.02 and 4.04) shall be true and
correct as of the date of this Agreement and as of the Closing Date as though
made on and as of such date (except to the extent that such representation or
warranty speaks of an earlier date, in which case such representation or
warranty shall be true and correct in all material respects as of such date),
except where the failure of such representation and warranties to be so true and
correct would not, individually or in the aggregate, prevent or materially delay
the consummation of the

 

10



--------------------------------------------------------------------------------

transactions contemplated by this Agreement or the ability of such Purchaser to
fully perform its covenants and obligations under this Agreement and (B) the
representations and warranties of such Purchaser set forth in Sections 4.01,
4.02 and 4.04 shall be true in all material respects as of the date of this
Agreement and as of the Closing Date as though made on and as of such date;

(ii) each Purchaser shall have performed in all material respects its
obligations required to be performed by it pursuant to this Agreement at or
prior to the Closing; and

(iii) each Purchaser shall have delivered to the Company all deliverables
required to be delivered by such Purchaser pursuant to Section 2.04(b).

Section 2.04 Deliveries at Closing.

(a) Deliveries of the Company. At each Closing (except as otherwise indicated),
the Company shall deliver, or cause to be delivered, to the Purchasers with
respect to the Series B Preferred Shares to be sold and purchased on such
Closing Date:

(i) an executed opinion from Vinson & Elkins LLP, counsel for the Company, in
substantially the form and substance reasonably satisfactory to the Purchasers,
which shall be addressed to the Purchasers and dated the applicable Closing
Date;

(ii) at the Initial Closing, evidence that the Company has adopted and filed the
Series B Certificate of Designations with the Secretary of State of the State of
Delaware and that the Series B Certificate of Designations is in full force and
effect;

(iii) at the Initial Closing, evidence that the Company, as the sole managing
member of Rosehill Operating, has approved, and that Rosehill Operating has
adopted the Rosehill Operating LLC Agreement, and that the Rosehill Operating
LLC Agreement is in full force and effect;

(iv) evidence of issuance of the Purchased Shares to each Purchaser credited to
book-entry accounts maintained by the Company;

(v) a secretary’s certificate of the Company, dated the applicable Closing Date,
certifying as to and attaching (A) the articles of incorporation of the Company,
(B) the Bylaws and (C) resolutions authorizing the execution and delivery of the
Transaction Documents and the consummation of the transactions contemplated
thereby, including the issuance of the Purchased Shares;

(vi) an officer’s certificate of the Company, dated as of the applicable Closing
Date, certifying in his or her applicable capacity, to the effect that the
conditions set forth in Section 2.03(b) have been satisfied;

(vii) a certificate of the Secretary of State of Delaware, dated within two
(2) Business Days prior to the applicable Closing Date, to the effect that the
Company is in good standing (or certificate of similar import) in Delaware;

 

11



--------------------------------------------------------------------------------

(viii) at the Initial Closing, payment of both (i) the Up-Front Fee and (ii) the
Purchasers’ Transaction Expense Amount in respect of the Initial Closing,
payable by wire transfer of immediately available funds to the account(s)
designated in advance of the Initial Closing Date by EIG Management Company, LLC
or their designee;

(ix) at each Subsequent Closing, payment of the Purchasers’ Transaction Expense
Amount in respect of such Subsequent Closing, payable by wire transfer of
immediately available funds to an account designated in advance of such
Subsequent Closing Date by the Purchasers; and

(x) a cross-receipt executed by the Company and delivered to the Purchasers
certifying as to the amounts that it has received from the Purchasers.

(b) Deliveries of Each Purchaser. At each Closing (except as otherwise
indicated), the Purchasers shall deliver or cause to be delivered to the
Company:

(i) a cross-receipt executed by each Purchaser (or with respect to the Up-Front
Fee, the Person designated by EIG Management Company, LLC) and delivered to the
Company certifying that it has received from the Company (i) the number of
Purchased Shares to be received by such Purchaser in connection with the
applicable Closing, (ii) the Purchasers’ Transaction Expense Amount in respect
of the applicable Closing and (iii), solely with respect to the Initial Closing,
the Up-Front Fee;

(ii) a certificate of an authorized officer of such Purchaser, dated the
applicable Closing Date, in his or her applicable capacity, to the effect that
the conditions set forth in Section 2.03(c) have been satisfied;

(iii) payment of such Purchaser’s Funding Obligation payable by wire transfer of
immediately available funds to an account designated in advance of the
applicable Closing Date by the Company; and

(iv) at least two Business Days prior to the Initial Closing (and at least two
Business Days prior to any Subsequent Closing in the case of any Purchaser
(including an assignee of a Purchaser) that did not purchase Series B Preferred
Shares at the Initial Closing), a properly executed Internal Revenue Service
Form W-9 from such Purchaser (or, in the case of a Purchaser which is
disregarded for U.S. federal income tax purposes, such Purchaser’s regarded
owner).

Section 2.05 Independent Nature of Purchasers’ Obligations and Rights. The
obligations of each Purchaser under any Transaction Document are several and not
joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser under any Transaction Document. Nothing contained herein or in any
other Transaction Document, and no action taken by any Purchaser pursuant
thereto, shall be deemed to constitute the Purchasers as a partnership, an
association, a joint venture or any other kind of group or entity, or create a
presumption that the Purchasers are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated by the
Transaction Documents. Each Purchaser shall be entitled to independently protect
and enforce its rights, including the rights arising out of this Agreement or
out of the

 

12



--------------------------------------------------------------------------------

other Transaction Documents, and it shall not be necessary for any other
Purchaser to be joined as an additional party in any proceeding for such
purpose. The failure or waiver of performance by any Purchaser does not excuse
performance by any other Purchaser.

ARTICLE III

REPRESENTATIONS AND WARRANTIES RELATED TO THE COMPANY

As of the date hereof and as of the applicable Closing, the Company represents
and warrants to the Purchasers as follows:

Section 3.01 Existence. Each of the Rosehill Entities has been duly incorporated
or formed, as the case may be, and is validly existing as a limited liability
company or corporation, as the case may be, in good standing under the Laws of
its jurisdiction of incorporation or formation, as the case may be, and has the
full limited liability company or corporate, as the case may be, power and
authority to own or lease its Properties and assets and to conduct the
businesses in which it is engaged in all material respects, and is duly
registered or qualified as a foreign limited liability company or corporation,
as the case may be, for the transaction of business under the laws of each
jurisdiction in which the character of the business conducted by it or the
nature or location of the properties owned or leased by it makes such
registration or qualification necessary, except where the failure to so register
or qualify would not reasonably be expected to have a Material Adverse Effect.

Section 3.02 Capitalization and Valid Issuance of Shares.

(a) As of the date hereof, the authorized equity interests of the Company
consist of (i) 125,000,000 shares of common stock, par value $0.0001 per share
(the “Common Stock”), including (x) 95,000,000 shares of Class A Common Stock
and (y) 30,000,000 shares of Class B Common Stock and (ii) 1,000,000 shares of
preferred stock. Prior to the issuance and sale of the Purchased Shares, there
were (i) 6,107,374 shares of Class A Common Stock issued and outstanding,
(ii) 29,807,692 shares of Class B Common Stock, (iii) 0 shares of Class F Common
Stock and (iv) 96,466 shares of Series A Preferred Stock issued and outstanding.
All outstanding equity securities of the Company are duly authorized, validly
issued, fully paid and non-assessable. Except for the Series A Preferred Stock,
as of the date hereof, there are no, and as of the applicable Closing Date,
there will be no, equity interests of the Company that are senior to or pari
passu with, in right of distribution, the Series B Preferred Stock.

(b) The Purchased Shares being purchased by the Purchasers hereunder will be
duly authorized by the Company and, when issued and delivered by the Company in
accordance with this Agreement and the Series B Certificate of Designations
against payment of the consideration set forth herein, will be validly issued,
fully paid and non-assessable.

(c) Except as disclosed in the Company SEC Documents, there are no persons
entitled to statutory, preemptive or other similar contractual rights to
subscribe for the Purchased Shares; and, except (i) for the Purchased Shares to
be issued pursuant to this Agreement, (ii) for awards issued pursuant to the
Company’s benefit plans or (iii) as disclosed in the Company SEC Documents, no
options, warrants or other rights to purchase, agreements or other obligations
to issue, or rights to convert any obligations into or exchange any securities
for, ownership interests in the Company are outstanding.

 

13



--------------------------------------------------------------------------------

(d) As of the date hereof, the Rosehill Entities consist solely of the Company
and Rosehill Operating.

Section 3.03 Company SEC Documents. Except as disclosed in the Company SEC
Documents, since January 1, 2017, the Company’s forms, registration statements,
reports, schedules and statements required to be filed by it under the Exchange
Act or the Securities Act (all such documents filed prior to the date hereof,
collectively the “Company SEC Documents”) have been filed with the Commission on
a timely basis (including applicable extensions). The Company SEC Documents, at
the time filed (or in the case of registration statements, solely on the dates
of effectiveness) (except to the extent corrected by a subsequent Company SEC
Document) (a) did not contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were
made in the case of any such documents other than a registration statement, not
misleading, (b) complied as to form in all material respects with the applicable
requirements of the Exchange Act and the Securities Act, as the case may be, and
(c) complied as to form in all material respects with applicable accounting
requirements and with the published rules and regulations of the Commission with
respect thereto. The financial statements of the Company and other financial
information included in the Company SEC Documents were prepared in accordance
with GAAP applied on a consistent basis during the periods involved (except as
may be indicated in the notes thereto or, in the case of unaudited statements,
as permitted by Form 10-Q of the Commission), and fairly present (subject in the
case of unaudited statements to normal and recurring and year-end audit
adjustments) in all material respects the consolidated financial position of the
Company and its consolidated Subsidiaries as of the dates thereof and the
consolidated results of its operations and cash flows of the Rosehill Entities
for the periods then ended. The independent auditor of the Company as of the
date of the most recent audited balance sheet of the Company is an independent
registered public accounting firm with respect to the Company and has not
resigned or been dismissed as independent registered public accountants of the
Company as a result of or in connection with any disagreement with the Company
on any matter of accounting principles or practices, financial statement
disclosure or auditing scope or procedures. Since the date of the most recent
balance sheet of the Company audited by such auditor, (i) the interactive data
in extensible Business Reporting Language included or incorporated by reference
in the Company SEC Documents fairly presents the information called for in all
material respects and has been prepared in accordance with the Commission’s
rules and guidelines applicable thereto and (ii) based on an annual evaluation
of disclosure controls and procedures, except as set forth in the Company SEC
Documents, the Company is not aware of (x) any significant deficiency or
material weakness in the design or operation of internal controls over financial
reporting that are likely to adversely affect its ability to record, process,
summarize and report financial data or (y) any fraud, whether or not material,
that involves management or other employees who have a significant role in the
internal controls over financial reporting of the Company.

Section 3.04 No Material Adverse Change. Except as expressly set forth in or
contemplated by the Company SEC Documents, since December 31, 2017, no Material
Adverse Effect has occurred.

 

14



--------------------------------------------------------------------------------

Section 3.05 Registration. Assuming the accuracy of the representations and
warranties of each Purchaser contained in Article IV, the issuance and sale of
the Purchased Shares pursuant to this Agreement is exempt from registration
requirements of the Securities Act, and neither the Company nor, to the
Knowledge of the Company, any authorized Representative acting on its behalf has
taken or will take any action hereafter that would cause the loss of such
exemption.

Section 3.06 Litigation. Except as set forth in the Company SEC Documents filed
since January 1, 2017, there are no actions, suits, claims, investigations,
orders, injunctions or proceedings pending or, to the Knowledge of the Company,
threatened in writing, to which any of the Rosehill Entities or any of their
respective officers or directors is a party or to which any Property or asset of
any such entity is subject at law or in equity, before or by any Governmental
Authority, or before or by any self-regulatory organization or other
non-governmental regulatory authority (including, without limitation, NASDAQ),
which would reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect or which challenges the validity of any of the
Transaction Documents or the right of the Company to enter into any of the
Transaction Documents or to consummate the transactions contemplated hereby and
thereby.

Section 3.07 No Default. None of the Rosehill Entities is in breach or violation
of or in default under (nor has any event occurred that, with notice, lapse of
time or both, would result in any breach or violation of, constitute a default
under or give the holder of any indebtedness (or a person acting on such
holder’s behalf) the right to require the repurchase, redemption or repayment of
all or a part of such indebtedness under) (a) any of its Organizational
Documents, (b) any Contract to which it is a party or by which it or any of its
Properties may be bound or affected, (c) any Law, (d) any rule or regulation of
any self-regulatory organization or other non-governmental regulatory authority
(including, without limitation, the rules and regulations of NASDAQ), (e) the
Series A Certificate of Designations or (f) any decree, judgment or order
applicable to it or any of its Properties, except in the case of clauses
(b) through (f) for any such breaches, violations or defaults that are described
in the Company SEC Documents or that would not, individually or in the
aggregate, constitute a Material Adverse Effect.

Section 3.08 No Conflicts. None of (a) the offering, issuance and sale by the
Company of the Purchased Shares and the application of the proceeds therefrom,
(b) the execution, delivery and performance of the Transaction Documents, or
(c) the consummation of the transactions contemplated hereby or thereby
(i) constitutes or will constitute a violation of the Organizational Documents
of any Rosehill Entity, (ii) constitutes or will constitute a default under (or
constitute any event that, with notice, lapse of time or both, would result in
any breach or violation of, constitute a default under or give the holder of any
indebtedness (or a person acting on such holder’s behalf) the right to require
the repurchase, redemption or repayment of all or a part of such indebtedness
under), or result in the creation or imposition of a Lien on any Property or
assets of any Rosehill Entity pursuant to (A) the Organizational Documents of
any of the Rosehill Entities, (B) any Contract to which any of the Rosehill
Entities is a party or by which any of the Rosehill Entities or any of their
respective Properties may be bound or affected, (C) any Law, (D) any rule or
regulation of any self-regulatory organization or other non-governmental
regulatory authority (including, without limitation, the rules and regulations
of NASDAQ), (E) the Series A Certificate of Designations or (F) any decree,
judgment or order applicable to any of the Rosehill Entities or any of their
respective properties, except in the cases of clauses (B) through (E) for any
such conflicts, breaches, violations or defaults that would not, individually or
in the aggregate, constitute a Material Adverse Effect.

 

15



--------------------------------------------------------------------------------

Section 3.09 Authority: Enforceability. The Company has all requisite power and
authority to issue, sell and deliver the Purchased Shares, in accordance with
and upon the terms and conditions set forth in this Agreement and the Series B
Certificate of Designations. Except with respect to the issuance and sale of
Additional Series B Preferred Shares, all corporate action required to be taken
by the Company for the authorization, issuance, sale and delivery of the
Purchased Shares, the execution and delivery of the Transaction Documents and
the consummation of the transactions contemplated thereby shall have been
validly taken. No approval from the holders of outstanding Common Shares or the
holders of Series A Preferred Stock is required under the Organizational
Documents of the Company or the rules of the NASDAQ in connection with the
Company’s issuance and sale of the Purchased Shares to the Purchasers. Each of
the Transaction Documents has been duly and validly authorized and has been or,
with respect to the Transaction Documents to be delivered at the Initial
Closing, will be, validly executed and delivered by the Company, and
constitutes, or will constitute, the legal, valid and binding obligations of the
Company (assuming the due authorization, execution and delivery thereof by the
other parties thereto, as applicable), enforceable in accordance with its terms,
except as such enforceability may be limited by bankruptcy, insolvency,
reorganization and other laws of general applicability relating to or affecting
creditors’ rights and by general principles of equity (regardless of whether
such principles are considered in a proceeding in equity or at law).

Section 3.10 Approvals. No authorization, consent, approval, waiver, license,
qualification or written exemption from, nor any filing, declaration,
qualification or registration with, any Governmental Authority or any other
Person is required in connection with the execution, delivery or performance by
the Company of any of the Transaction Documents or the Company’s issuance and
sale of the Purchased Shares, except (a) with respect to the issuance and sale
of Additional Series B Preferred Shares, (b) as may be required under the state
securities or “Blue Sky” Laws, (c) as may be required by the rules and
regulation of the NASDAQ, (d) the filing of the Series B Certificate of
Designations with the Secretary of State of the State of Delaware or (e) where
the failure to receive such authorization, consent, approval, waiver, license,
qualification or written exemption or to make such filing, declaration,
qualification or registration would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

Section 3.11 Investment Company Status. None of the Rosehill Entities is, and
upon the issuance and sale of the Purchased Shares as herein contemplated and
the application of the net proceeds therefrom, will any of the Rosehill Entities
be, an “investment company” within the meaning of the Investment Company Act of
1940 and the rules and regulations of the Commission thereunder.

Section 3.12 No Labor Disputes. No labor dispute with the employees of any of
the Rosehill Entities exists or, to the Knowledge of the Company, is imminent,
that would reasonably be expected to have a Material Adverse Effect.

 

16



--------------------------------------------------------------------------------

Section 3.13 Certain Fees. Except for the fees and expenses payable by the
Company to KLR Group, LLC for which the Purchasers shall have no liability, no
broker, finder or investment banker is entitled to any brokerage, finder’s or
other fee or commission from the Purchasers with respect to the sale of any of
the Purchased Shares or the consummation of the transactions contemplated by
this Agreement based upon arrangements made by or on behalf of the Company. The
Company agrees that it will indemnify and hold harmless the Purchasers from and
against any and all claims, demands or liabilities for broker’s, finder’s,
placement or other similar fees or commissions incurred by the Rosehill Entities
or alleged to have been incurred by the Rosehill Entities in connection with the
sale of the Purchased Shares or the consummation of the transactions
contemplated by this Agreement.

Section 3.14 Insurance. Except as would not reasonably be expected to have a
Material Adverse Effect, each of the Rosehill Entities carries, or is covered
by, insurance from insurers of recognized financial responsibility in such
amounts and covering such risks as is reasonably adequate for the conduct of
their respective businesses and the value of their respective properties and as
is customary for companies engaged in similar businesses in similar industries,
including, without limitation, policies covering real and personal property
owned or leased by the Rosehill Entities against theft, damage, destruction,
acts of vandalism, flood and earthquakes. Except as would not reasonably be
expected to have a Material Adverse Effect: all policies of insurance of the
Rosehill Entities are in full force and effect; the Rosehill Entities are in
compliance with the terms of such policies in all material respects; there are
no material claims by any of the Rosehill Entities under any such policy or
instrument as to which any insurance company is denying liability or defending
under a reservation of rights clause; and none of the Rosehill Entities has any
reason to believe that it will not be able to renew its existing insurance
coverage as and when such coverage expires or to obtain similar coverage from
similar insurers as may be necessary to continue its business.

Section 3.15 Books and Records: Sarbanes-Oxley Compliance.

(a) Except as disclosed in the Company SEC Documents, the Company maintains a
system of internal accounting controls sufficient to provide reasonable
assurance that (i) transactions are executed in accordance with management’s
general or specific authorizations; (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with GAAP and to
maintain asset accountability; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.

(b) Except as disclosed in the Company SEC Documents, the Company has
established and maintains disclosure controls and procedures (to the extent
required by and as defined in Rules 13a-15(e) and 15d-15(e) under the Exchange
Act), which are designed to provide reasonable assurance that material
information required to be disclosed by the Company in reports that it files or
submits under the Exchange Act is recorded, processed, summarized and
communicated to the Company’s management, including its principal executive
officer and principal financial officer, as appropriate, to allow for timely
decisions regarding required disclosure. The Company has carried out evaluations
of the effectiveness of its disclosure controls and procedures as of the end of
the most recently completed fiscal quarter covered by the Company’s periodic
reports filed with the Commission, and such disclosure controls and procedures
are effective in all material respects to perform the functions for which they
were established.

 

17



--------------------------------------------------------------------------------

(c) The Company and, to the Knowledge of the Company, its directors or officers,
in their capacities as such, are in compliance in all material respects with all
applicable provisions of the Sarbanes-Oxley Act of 2002 and the rules and
regulations promulgated in connection therewith.

Section 3.16 Taxes.

(a) Except as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, each of the Rosehill Entities has
filed all Tax Returns required to have been filed, such Tax Returns are true,
accurate and complete in all material respects, and all Taxes that are due and
payable from any of the Rosehill Entities (whether or not shown to be due and
payable on any Tax Return) have been paid, except for those Taxes which are
being contested in good faith and by appropriate proceedings and in respect of
which adequate reserves with respect thereto are maintained in accordance with
GAAP.

(b) Except as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, (i) none of the Rosehill Entities
has had any Tax deficiency proposed or assessed against it that has not been
fully resolved and satisfied, (ii) none of the Rosehill Entities has executed
any waiver of any statute of limitations on the assessment or collection of any
Tax that remains outstanding, and (iii) there is no pending audit, suit,
proceeding, claim, examination or other administrative or judicial proceedings
ongoing, pending, or, to the Knowledge of the Company, threatened or proposed
with respect to any Taxes of any of the Rosehill Entities.

(c) Except as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, each of the Rosehill Entities (or
its agent) has withheld or collected from each payment made to each of its
employees, the amount of all Taxes (including, but not limited to, federal
income Taxes, Federal Insurance Contribution Act Taxes and Federal Unemployment
Tax Act Taxes) required to be withheld or collected therefrom, and have paid the
same to the proper Tax receiving officers or authorized depositories.

Section 3.17 Permits and Licenses. The Rosehill Entities possess all Permits
issued by each Governmental Authority necessary to conduct their respective
businesses, except where the failure to possess such permits would not,
individually or in the aggregate, have or reasonably be expected to result in a
Material Adverse Effect. The Rosehill Entities have fulfilled and performed all
of their respective obligations with respect to the Permits, and no event has
occurred that allows, or after notice or lapse of time would allow, revocation
or termination thereof or results in any other impairment of the rights of the
holder or any such Permits, except for any of the foregoing that would not
reasonably be expected to have a Material Adverse Effect. None of the Rosehill
Entities has received notice of any revocation or modification of any such
Permits or has any reason to believe that any such Permits will not be renewed
in the ordinary course, except where the revocation or modification of any such
Permit or the failure to renew any such Permit would not, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect.

 

18



--------------------------------------------------------------------------------

Section 3.18 Environmental Laws. Except as has been disclosed in Company SEC
Documents, and except as would not, individually or in the aggregate, reasonably
be expected to result in a Material Adverse Effect, (a) the operations of the
Rosehill Entities are and have been in compliance with all applicable
Environmental Laws (including Permits issued under Environmental Laws) and, to
the Knowledge of the Company, no occurrences or conditions currently exist that
could reasonably be expected to impact the Rosehill Entities’ continued
compliance with such Environmental Laws, (b) there are no pending or, to the
Knowledge of the Company, threatened claims asserted against any of the Rosehill
Entities under applicable Environmental Laws, including claims relating to the
release, spill or disposal of, or exposure of any Person to, any Hazardous
Materials, and the Rosehill Entities have not received any notice, report, order
directive or other information regarding any actual or alleged violation of, or
liability under, Environmental Laws, (c) the Rosehill Entities have not treated,
stored, disposed of, arranged for or permitted the disposal of, transported,
handled, released, or exposed any Person to, any Hazardous Materials, or owned
or operated any property or facility that is or has been contaminated by
Hazardous Materials, in each case except as has not resulted and would not
result in a liability under Environmental Law and (d) the Rosehill Entities have
not assumed, undertaken, provided any indemnification with respect to, or
otherwise become subject to, the liability of any other Person under
Environmental Laws.

Section 3.19 Title to Property. Each of the Rosehill Entities has good and
indefeasible title to all real property and good title to all personal property
described in the Company SEC Documents as owned by such Rosehill Entity, free
and clear of all Liens except such (a) as are described in the Company SEC
Documents, (b) as are created, arise under or secure the Credit Agreement,
(c) as are created, arise under or secure the Senior Secured Second Lien Notes
issued pursuant to the Notes Offering or (d) as would not, in the aggregate,
reasonably be expected to have a Material Adverse Effect.

Section 3.20 ERISA Compliance. Except, in each case, for any such matter as
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect (i) each “employee benefit plan” (within the meaning of
Section 3(3) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”)) for which any of the Rosehill Entities would have any liability (each
an “ERISA-Subject Plan”) has been maintained in material compliance with its
terms and with the requirements of all applicable statutes, rules and
regulations including ERISA and the Code; (ii) no prohibited transaction, within
the meaning of Section 406 of ERISA or Section 4975 of the Code, has occurred
with respect to any ERISA-Subject Plan excluding transactions effected pursuant
to a statutory or administrative exemption; (iii) with respect to each
ERISA-Subject Plan subject to Title IV of ERISA (A) no “reportable event”
(within the meaning of Section 4043(c) of ERISA) has occurred or is reasonably
expected to occur, (B) no ERISA-Subject Plan is or is reasonably expected to be
“at risk” status (within the meaning of Section 430 of the Code or Section 303
of ERISA), (C) there has been no filing pursuant to Section 412(c) of the Code
or Section 302(c) of ERISA of an application for a waiver of the minimum funding
standard with respect to any ERISA-Subject Plan or the receipt by any of the
Rosehill Entities from the Pension Benefit Guaranty Corporation or the plan
administrator of any notice relating to the intention to terminate any
ERISA-Subject Plan or ERISA-Subject

 

19



--------------------------------------------------------------------------------

Plans or to appoint a trustee to administer any ERISA-Subject Plan, (D) no
conditions contained in Section 303(k)(1)(A) of ERISA for imposition of a lien
shall have been met with respect to any ERISA-Subject Plan and (E) none of the
Rosehill Entities has incurred, or reasonably expects to incur, any liability
under Title IV of ERISA (other than contributions to the ERISA-Subject Plan or
premiums to the Pension Benefit Guaranty Corporation in the ordinary course and
without default) in respect of an ERISA-Subject Plan (including a “multiemployer
plan,” within the meaning of Section 4001(c)(3) of ERISA) (“Multiemployer
Plan”); (iv) no Multiemployer Plan is, or is expected to be, “insolvent” (within
the meaning of Section 4245 of ERISA), in “reorganization” (within the meaning
of Section 4241 of ERISA), or in “endangered” or “critical” status (within the
meaning of Section 432 of the Code or Section 304 of ERISA); and (v) each
ERISA-Subject Plan that is intended to be qualified under Section 401(a) of the
Code is so qualified and nothing has occurred, whether by action or by failure
to act, which would cause the loss of such qualification.

Section 3.21 Anti-Corruption. None of the Rosehill Entities or, to the Knowledge
of the Company, any director, officer, agent, employee, affiliate or other
person acting on behalf of the Company is aware of or has taken any action,
directly or indirectly, that would result in a violation by such persons of the
Foreign Corrupt Practices Act of 1977, as amended, and the rules and regulations
thereunder (the “FCPA”), or any other anti-corruption or anti-bribery law of any
jurisdiction in which the Rosehill Entities operate (collectively,
“Anti-Corruption Law”), including, without limitation, making use of the mails
or any means or instrumentality of interstate commerce corruptly in furtherance
of an offer, payment, promise to pay or authorization of the payment of any
money, or other property, gift, promise to give, or authorization of the giving
of anything of value to any “foreign official” (as such term is defined in the
FCPA or other Anti-Corruption Laws) or any foreign political party or official
thereof or any candidate for foreign political office, in contravention of the
FCPA or other Anti-Corruption Laws and such Rosehill Entities and, to the
Knowledge of the Company, their Affiliates have conducted their businesses in
compliance with the FCPA and any other Anti-Corruption Law and have instituted
and maintain policies and procedures designed to ensure, and which are
reasonably expected to continue to ensure, continued compliance therewith.

Section 3.22 Money Laundering Laws. The operations of the Rosehill Entities are
and have been conducted at all times in compliance with applicable financial
recordkeeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, the money laundering statutes of
all jurisdictions in which the Rosehill Entities operate, the rules and
regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any governmental entity
(collectively, the “Money Laundering Laws”); and no action, suit or proceeding
by or before any governmental entity involving the Rosehill Entities with
respect to the Money Laundering Laws is pending or, to the best Knowledge of the
Company, threatened.

Section 3.23 Sanctions. None of the Rosehill Entities currently appears on the
List of Specially Designated Nationals and Blocked Persons, the Executive Order
13599 List, the Foreign Sanctions Evaders List, or the Sectoral Sanctions
Identification List, each of which is administered by the U.S. Department of the
Treasury’s Office of Foreign Assets Control; nor is any Rosehill Entity located,
organized or resident in a country or territory that is the subject of
comprehensive embargo (currently, Cuba, Iran, North Korea, Syria, and the Crimea
Region of

 

20



--------------------------------------------------------------------------------

Ukraine) (collectively, “Sanctions”); and the Rosehill Entities will not
knowingly directly or indirectly use the proceeds of the sale of the Purchased
Shares, or lend, contribute or otherwise make available such proceeds to any
subsidiaries, joint venture partners or other Person, to fund or facilitate any
activities of or business with any Person, or in any country or territory, that,
at the time of such funding or facilitation, is the subject of Sanctions or in
any other manner that will result in a violation by any Person (including any
Person participating in the transaction, whether as underwriter, advisor,
investor or otherwise) of Sanctions.

Section 3.24 Acquisition Agreement. To the Knowledge of the Company, the
representations and warranties of the sellers party to the Acquisition Agreement
are true and correct, except such as would, individually or in the aggregate,
reasonably be expected to not have a Material Adverse Effect on the financial
condition, business, assets, properties or results of operations of the Rosehill
Entities taken as a whole following the consummation of the transactions
contemplated hereby.

Section 3.25 Distribution Restrictions. None of the Rosehill Entities is
currently prohibited, or as a result of the transactions contemplated by this
Agreement, will be prohibited, directly or indirectly, from making distributions
with respect to its equity securities, from paying any distributions to any
other Rosehill Entity, from repaying to the Company any loans or advances, or
from transferring any property or assets to the Company or any other Rosehill
Entity except for (A) restrictions on distributions under applicable Law,
(B) restrictions on distributions contained in the Amended Credit Agreement or
the Note Purchase Agreement or (C) restrictions on distributions contained in
the Organizational Documents of any Rosehill Entity.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS

As of the date hereof and as of the applicable Closing, each of the Purchasers,
severally but not jointly, represents and warrants to the Company as follows:

Section 4.01 Existence. Such Purchaser is duly organized and validly existing
and in good standing under the Laws of its state of formation, with all
necessary power and authority to own properties and to conduct its business as
currently conducted.

Section 4.02 Authorization; Enforceability. Such Purchaser has all necessary
legal power and authority to enter into, deliver and perform its obligations
under the Transaction Documents. The execution, delivery and performance of the
Transaction Documents by such Purchaser and the consummation by it of the
transactions contemplated thereby have been duly and validly authorized by all
necessary legal action, and no further consent or authorization of any other
Person is required. Each of the Transaction Documents has been duly executed and
delivered by such Purchaser, where applicable, and constitutes legal, valid and
binding obligations of such Purchaser; provided that, with respect to each such
agreement, the enforceability thereof may be limited by applicable bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium or similar Laws from
time to time in effect affecting creditors’ rights and remedies generally and by
general principles of equity (regardless of whether such principles are
considered in a proceeding in equity or at law).

 

21



--------------------------------------------------------------------------------

Section 4.03 No Breach. The execution, delivery and performance of the
Transaction Documents by such Purchaser and the consummation by such Purchaser
of the transactions contemplated thereby do not and will not (a) conflict with
or result in a breach or violation of any of the terms or provisions of, or
constitute a default under, any material agreement to which such Purchaser is a
party or by which such Purchaser is bound or to which any of the property or
assets of such Purchaser is subject, (b) conflict with or result in any
violation of the provisions of the organizational documents of such Purchaser,
or (c) violate any statute, order, rule or regulation of any court or
governmental agency or body having jurisdiction over such Purchaser or the
property or assets of such Purchaser, except in the case of clauses (a) and (c),
for such conflicts, breaches, violations or defaults as would not prevent the
consummation of the transactions contemplated by the Transaction Documents.

Section 4.04 Certain Fees. No fees or commissions are or will be payable by the
Purchasers to brokers, finders or investment bankers with respect to the
purchase of any of the Purchased Shares or the consummation of the transaction
contemplated by this Agreement or the other Transaction Documents. Each
Purchaser agrees that it will indemnify and hold harmless the Company from and
against any and all claims, demands or liabilities for broker’s, finder’s,
placement, or other similar fees or commissions incurred by such Purchaser or
alleged to have been incurred by such Purchaser in connection with the purchase
of the Purchased Shares or the consummation of the transactions contemplated by
this Agreement.

Section 4.05 Unregistered Securities.

(a) Accredited Investor Status: Sophisticated Purchaser. Such Purchaser is an
“accredited investor” within the meaning of Rule 501(a) of Regulation D under
the Securities Act and is able to bear the risk of its investment in the
Purchased Shares. Such Purchaser has such knowledge and experience in financial
and business matters that it is capable of evaluating the merits and risks of
the purchase of the Purchased Shares.

(b) Information. Such Purchaser and its Representatives have been furnished with
(i) all materials relating to the business, finances and operations of the
Company, (ii) materials relating to the offer and sale of the Purchased Shares
and (iii) materials relating to the Acquisition, in each case, that have been
requested by such Purchaser. Such Purchaser and its Representatives have been
afforded the opportunity to ask questions of the Company. Neither such inquiries
nor any other due diligence investigations conducted at any time by such
Purchasers and its Representatives shall modify, amend or affect such
Purchasers’ right (i) to rely on the Company’s representations and warranties
contained in Article III above or (ii) to indemnification or any other remedy
based on, or with respect to the accuracy or inaccuracy of, or compliance with,
the representations, warranties, covenants and agreements in any Transaction
Document. Such Purchaser understands that its purchase of the Purchased Shares
involves a high degree of risk. Such Purchaser has sought such accounting, legal
and tax advice as it has considered necessary to make an informed investment
decision with respect to its acquisition of the Purchased Shares.

(c) Legends. Such Purchaser understands that any certificate or book-entry
position evidencing Purchased Shares will bear the restrictive legend set forth
in the Series B Certificate of Designations.

 

22



--------------------------------------------------------------------------------

(d) Purchase Representation. Such Purchaser is purchasing the Purchased Shares
for its own account, the account of its Affiliates, or the accounts of clients
for whom such Purchaser exercises discretionary investment authority (all of
whom such Purchaser hereby represents and warrants are “accredited investors”
within the meaning of Rule 501(a) of Regulation D under the Securities Act), not
as a nominee or agent, and not with a view to distribution in violation of any
securities Laws. Such Purchaser has been advised and understands that the
Purchased Shares have not been registered under the Securities Act or under the
“blue sky” laws of any jurisdiction and may be resold only if registered
pursuant to the provisions of the Securities Act (or if eligible, pursuant to
the provisions of Rule 144 promulgated under the Securities Act or pursuant to
another available exemption from the registration requirements of the Securities
Act). Such Purchaser has been advised and understands that the Company, in
issuing the Purchased Shares, is relying upon, among other things, the
representations and warranties of such Purchaser contained in this Article IV in
concluding that such issuance is a “private offering” and is exempt from the
registration provisions of the Securities Act.

(e) Rule 144. Such Purchaser understands that there is no public trading market
for the Purchased Shares, that none is expected to develop and that the
Purchased Shares must be held indefinitely unless and until the Purchased Shares
are registered under the Securities Act or an exemption from registration is
available. Such Purchaser has been advised of and is knowledgeable with respect
to the provisions of Rule 144 promulgated under the Securities Act.

(f) Reliance by the Company. Such Purchaser understands that the Purchased
Shares are being offered and sold in reliance on a transactional exemption from
the registration requirements of federal and state securities Laws and that the
Company is relying upon the truth and accuracy of the representations,
warranties, agreements, acknowledgments and understandings of such Purchaser set
forth herein in order to determine the applicability of such exemptions and the
suitability of such Purchaser to acquire the Purchased Shares.

Section 4.06 Sufficient Funds. Such Purchaser will have available to it at the
applicable Closing sufficient funds to enable such Purchaser to pay in full at
such Closing the entire amount of such Purchaser’s Funding Obligation in
immediately available cash funds.

Section 4.07 United States Person. Such Purchaser is a “United States person”
within the meaning of Section 7701(a)(30) of the Code.

ARTICLE V

COVENANTS

Section 5.01 Cooperation: Further Assurances. Each of the Company and the
Purchasers shall use its respective commercially reasonable efforts to obtain
all approvals and consents required by or necessary to consummate the
transactions contemplated by this Agreement or the other Transaction Documents.
Each of the Company and each Purchaser shall use their commercially reasonable
efforts to take, or cause to be taken, all actions necessary or appropriate to
consummate the transactions contemplated by this Agreement. Each Purchaser shall
cooperate reasonably with the Company to provide any information necessary for
any applicable securities filings.

 

23



--------------------------------------------------------------------------------

Section 5.02 Use of Proceeds.

(a) Initial Issuance Proceeds. The Company shall contribute the Initial Issuance
Proceeds to Rosehill Operating in exchange for a number of Series B preferred
units representing membership interests in Rosehill Operating equal to the
number of shares of Series B Preferred Stock issued at Initial Closing. Rosehill
Operating shall use such proceeds exclusively to (i) partially fund the
Acquisition, (ii) pay the first four (4) cash dividends on the Series B
preferred units, which cash shall be used to pay the first four (4) Cash
Dividends (as defined in the Series B Certificate of Designations) to the
Purchasers in accordance with the Series B Certificate of Designations, which
such amounts shall be retained at the Company and used for no other purpose,
(iii) pay applicable transaction fees and expenses relating to or arising out of
this Agreement (including the Purchasers’ Transaction Expense Amount in respect
of the Initial Closing) and (iv) fund drilling and infrastructure development
expenses with respect to the Properties of the Company and its Subsidiaries.

(b) Subsequent Issuance Proceeds. The Company shall contribute any Subsequent
Issuance Proceeds to Rosehill Operating in exchange for a number of Series B
preferred units representing membership interests in Rosehill Operating equal to
the number of shares of Series B Preferred Stock issued at each Subsequent
Closing. Rosehill Operating shall use such proceeds exclusively to (i) pay the
Purchasers’ Transaction Expense Amount in respect of such Subsequent Closing and
(ii) fund drilling and infrastructure development expenses with respect to the
Properties of the Company and its Subsidiaries.

Section 5.03 Expenses. Each of the parties to this Agreement will bear and pay
the reasonable and documented out-of-pocket fees and expenses incurred by it or
on its behalf in connection with the transactions contemplated pursuant to the
Transaction Documents; provided, however, that upon any Closing, the Company
shall reimburse the Purchasers for all of their reasonable and documented
transaction fees and expenses (including reasonable fees and expenses of the
Purchasers’ advisors), in each case incurred in connection with due diligence,
the negotiation and preparation of the Transaction Documents and undertaking of
the transactions contemplated pursuant to the Transaction Documents in respect
of such Closing (such amount in respect of each such Closing, the “Purchasers’
Transaction Expense Amount”); provided that EIG Management Company, LLC shall
notify the Company when Purchasers’ transaction fees and expenses, in the
aggregate for all such Closings as of any such date, is close to or has exceeded
$500,000, and shall seek the Company’s approval for such fees and expenses to
exceed such amount; and provided further, that in the event this Agreement is
terminated for any reason prior to the Initial Closing, reimbursement of the
Purchasers’ transaction fees and expenses shall be paid in accordance with the
terms of the Mandate Letter.

Section 5.04 Change of Control.

(a) In the event that a Change of Control (as defined in the Series B
Certificate of Designations) occurs or parties enter into definitive agreements
for a transaction that upon consummation would constitute a Change of Control
prior to full funding of a

 

24



--------------------------------------------------------------------------------

Purchaser’s Commitment Amount, such Purchaser shall have the right for thirty
(30) days thereafter to elect by written notice to the Company to be released
from its obligation to fund such Purchaser’s Remaining Unfunded Commitment
Amount with respect to any Funding Call or request delivered after such entry
into definitive agreements or Change of Control and upon delivery of any such
notice the Remaining Unfunded Commitment Amount of such Purchaser shall be
reduced to zero and Schedule A shall be revised to reflect such reduction.

(b) In addition to the rights described in Section 5.04(a), in the event of a
Change of Control in which the Company is not the surviving entity that occurs
prior to full funding of a Purchaser’s Commitment Amount, such Purchaser shall
have the right to require the Company to use commercially reasonable efforts to
secure for such Purchaser the right to purchase securities in the surviving
entity or the parent of the surviving entity that have substantially similar
rights, preferences and privileges as the Series B Preferred Shares on the same
basis such Purchaser is or would be so entitled to the extent it has or had
funded its Commitment Amount before such Change of Control.

Section 5.05 Rule 144 Reporting. With a view to making available the benefits of
certain rules and regulations of the Commission that may permit the resale of
the Series B Preferred Shares without registration, for so long as any Series B
Preferred Shares remain outstanding, the Company agrees to use its commercially
reasonable efforts to:

(a) make and keep public information regarding the Company available, as those
terms are understood and defined in Rule 144 of the Securities Act (or any
similar provision then in effect);

(b) file with the Commission in a timely manner all reports and other documents
required of the Company under the Securities Act and the Exchange Act; and

(c) so long as a Purchaser owns any Series B Preferred Shares, furnish (i) to
the extent accurate, forthwith upon request, a written statement of the Company
that it has complied with the reporting requirements of Rule 144 under the
Securities Act (or any similar provision then in effect) and (ii) unless
otherwise available via the Commission’s EDGAR filing system, to such Purchaser
forthwith upon request a copy of the most recent annual or quarterly report of
the Company, and such other reports and documents so filed as such Purchaser may
reasonably request in availing itself of any rule or regulation of the
Commission allowing such Purchaser to sell the Series B Preferred Shares without
registration.

Section 5.06 Hedging. Within forty-five (45) days of the Initial Closing and
thereafter for so long as any shares of Series B Preferred Stock are
outstanding, the Company shall cause Rosehill Operating to be in compliance with
the minimum hedging obligations set forth in Section 8.18 of the Note Purchase
Agreement (as such may be amended or modified from time to time following the
date hereof, provided that, in the event the Note Purchase Agreement is
terminated, then the minimum hedging obligations for purposes of this
Section 5.06 shall be those in effect immediately prior to the termination of
the Note Purchase Agreement).

 

25



--------------------------------------------------------------------------------

ARTICLE VI

INDEMNIFICATION

Section 6.01 Indemnification by the Company. The Company agrees to indemnify
each Purchaser and its Representatives (collectively, “Purchaser Related
Parties”) from costs, losses, liabilities, damages, or expenses of any kind or
nature whatsoever, and hold each of them harmless against, any and all actions,
suits, proceedings (including any investigations, litigation or inquiries),
demands, and causes of action, and, in connection therewith, and promptly upon
demand, pay or reimburse each of them for all costs, losses, liabilities,
damages, or expenses of any kind or nature whatsoever (including the reasonable
fees and disbursements of counsel and all other reasonable expenses incurred in
connection with investigating, defending or preparing to defend any such matter
that may be incurred by them or asserted against or involve any of them)
(collectively, “Losses”), whether or not involving a Third-Party Claim, as a
result of, arising out of, or in any way related to the breach of any
representations, warranties or covenants of the Company contained herein,
provided that such claim for indemnification relating to the breach of
representations or warranties is made prior to the expiration of the survival
period of such representation or warranty as set forth in Section 6.03;
provided, however, that for purposes of determining when an indemnification
claim has been made, the date upon which a Purchaser Related Party shall have
given notice (stating in reasonable detail the basis of the claim for
indemnification) to the Company shall constitute the date upon which such claim
has been made.

Section 6.02 Indemnification By the Purchasers. Each Purchaser agrees, severally
and not jointly, to indemnify the Company, and its Representatives
(collectively, “Company Related Parties”) from, and hold each of them harmless
against, any and all actions, suits, proceedings (including any investigations,
litigation or inquiries), demands, and causes of action, and, in connection
therewith, and promptly upon demand, pay or reimburse each of them for all
Losses, whether or not involving a Third-Party Claim, as a result of, arising
out of, or in any way related to the breach of any representations, warranties
or covenants of such Purchaser contained herein, provided that such claim for
indemnification relating to the breach of representations or warranties is made
prior to the expiration of the survival period of such representation or
warranty as set forth in Section 6.03; provided, however, that for purposes of
determining when an indemnification claim has been made, the date upon which a
Company Related Party shall have given notice (stating in reasonable detail the
basis of the claim for indemnification) to such Purchaser shall constitute the
date upon which such claim has been made.

Section 6.03 Survival of Provisions. (i) The representations and warranties set
forth in Sections 3.01, 3.02, 3.09, 3.13, 4.01, 4.02 and 4.04 shall survive the
execution and delivery of this Agreement indefinitely, (ii) the representations
and warranties set forth in Section 3.16 shall survive until thirty (30) days
after the expiration of the applicable statute of limitations (taking into
account any extensions thereof) and (iii) the other representations and
warranties contained in this Agreement shall survive for a period of twelve
(12) months following the applicable Closing. The covenants made in this
Agreement or any other Transaction Document shall survive the applicable Closing
and remain operative and in full force and effect in accordance with their
respective terms until fully performed. Regardless of any purported general
termination of this Agreement, the provisions of Article VI and all
indemnification rights and obligations of the Company and the Purchasers
thereunder, and Article VII shall remain operative and in full force and effect
as between the Company and each Purchaser, unless the Company and the applicable
Purchaser execute a writing that expressly (with specific references to the
applicable Section or subsection of this Agreement) terminates such rights and
obligations as between the Company and such Purchaser.

 

26



--------------------------------------------------------------------------------

Section 6.04 Limitations to Indemnification.

(a) The maximum amount of indemnifiable Losses that may be recovered from
(i) the Company for any amounts due under Section 6.01 (other than for breaches
of Section 3.01, Section 3.02, Section 3.09 or Section 3.13) shall be an amount
equal to the Indemnification Cap and (ii) all Purchasers in the aggregate for
any amounts due under Section 6.02 (other than for breaches of Section 4.01,
Section 4.02 or Section 4.04) shall be an amount equal to the Indemnification
Cap; and

(b) No party hereto shall have any liability for Losses pursuant to Section 6.01
or Section 6.02 for any special, indirect, consequential (including lost
profits) or punitive damages relating to a breach or alleged breach of this
Agreement, except to the extent such Losses are incurred by a third person and
constitute a portion of a Third-Party Claim.

Section 6.05 Indemnification Procedure. Promptly after any Company Related Party
or Purchaser Related Party (hereinafter, the “Indemnified Party”) has received
notice of any indemnifiable claim hereunder, or the commencement of any action,
suit or proceeding by a third person, which the Indemnified Party believes in
good faith is an indemnifiable claim under this Agreement (each a “Third-Party
Claim”), the Indemnified Party shall give the indemnitor hereunder (the
“Indemnifying Party”) written notice of such Third-Party Claim, but failure to
so notify the Indemnifying Party will not relieve the Indemnifying Party from
any liability it may have to such Indemnified Party hereunder except to the
extent that the Indemnifying Party is materially prejudiced by such failure.
Such notice shall state the nature and the basis of such Third-Party Claim to
the extent then known. The Indemnifying Party shall have the right to defend and
settle, at its own expense and by its own counsel who shall be reasonably
acceptable to the Indemnified Party, any such matter as long as the Indemnifying
Party pursues the same diligently and in good faith. If the Indemnifying Party
undertakes to defend or settle, it shall promptly, and in no event later than
ten (10) Business Days, notify the Indemnified Party of its intention to do so,
and the Indemnified Party shall cooperate with the Indemnifying Party and its
counsel in all commercially reasonable respects in the defense thereof and the
settlement thereof. Such cooperation shall include, but shall not be limited to,
furnishing the Indemnifying Party with any books, records and other information
reasonably requested by the Indemnifying Party and in the Indemnified Party’s
possession or control. Such cooperation of the Indemnified Party shall be at the
cost of the Indemnifying Party. After the Indemnifying Party has notified the
Indemnified Party of its intention to undertake to defend or settle any such
asserted liability, and for so long as the Indemnifying Party diligently pursues
such defense, the Indemnifying Party shall not be liable for any additional
legal expenses incurred by the Indemnified Party in connection with any defense
or settlement of such asserted liability; provided, however, that the
Indemnified Party shall be entitled (i) at its expense, to participate in the
defense of such asserted liability and the negotiations of the settlement
thereof and (ii) if (A) the Indemnifying Party has, within ten (10) Business
Days of when the Indemnified Party provides written notice of a Third-Party
Claim, failed (1) to assume the defense or employ counsel reasonably acceptable
to the Indemnified Party or (2) to notify the Indemnified Party of such
assumption or (B) if the

 

27



--------------------------------------------------------------------------------

defendants in any such action include both the Indemnified Party and the
Indemnifying Party and counsel to the Indemnified Party shall have concluded
that there may be reasonable defenses available to the Indemnified Party that
are different from or in addition to those available to the Indemnifying Party
or if the interests of the Indemnified Party reasonably may be deemed to
conflict with the interests of the Indemnifying Party, then the Indemnified
Party shall have the right to select a separate counsel and to assume such legal
defense and otherwise to participate in the defense of such action, with the
expenses and fees of such separate counsel and other expenses related to such
participation to be reimbursed by the Indemnifying Party as incurred.
Notwithstanding any other provision of this Agreement, the Indemnifying Party
shall not settle any indemnified Third-Party Claim without the consent of the
Indemnified Party, unless the settlement thereof imposes no liability or
obligation on, and includes a complete release from liability of, and does not
include any admission of wrongdoing or malfeasance by, the Indemnified Party.
The remedies provided for in this Article VI are cumulative and are not
exclusive of any remedies that may be available to a party at law or in equity
or otherwise.

Section 6.06 Tax Characterization. All indemnification payments under this
Article VI shall be treated as adjustments to the applicable Purchaser’s
relevant Funding Obligation for all Tax purposes, except as otherwise required
by applicable Law.

ARTICLE VII

MISCELLANEOUS

Section 7.01 Survival. Subject to Section 6.05, this Agreement will survive the
Initial Closing so long as any Series B Preferred Shares are outstanding.

Section 7.02 Interpretation. Article, Section, Schedule and Exhibit references
in this Agreement are references to the corresponding Article, Section, Schedule
or Exhibit to this Agreement, unless otherwise specified. All Exhibits and
Schedules to this Agreement are hereby incorporated and made a part hereof as if
set forth in full herein and are an integral part of this Agreement. All
references to instruments, documents, contracts and agreements are references to
such instruments, documents, contracts and agreements as the same may be
amended, supplemented and otherwise modified from time to time, unless otherwise
specified. The word “including” shall mean “including but not limited to” and
shall not be construed to limit any general statement that it follows to the
specific or similar items or matters immediately following it. Whenever the
Company has an obligation under the Transaction Documents, the expense of
complying with that obligation shall be an expense of the Company unless
otherwise specified. Any reference in this Agreement to “$” shall mean U.S.
dollars. Whenever any determination, consent or approval is to be made or given
by a Purchaser, such action shall be in such Purchaser’s sole discretion, unless
otherwise specified in this Agreement. If any provision in the Transaction
Documents is held to be illegal, invalid, not binding or unenforceable, (a) such
provision shall be fully severable and the Transaction Documents shall be
construed and enforced as if such illegal, invalid, not binding or unenforceable
provision had never comprised a part of the Transaction Documents, and the
remaining provisions shall remain in full force and effect, and (b) the parties
hereto shall negotiate in good faith to modify the Transaction Documents so as
to effect the original intent of the parties as closely as possible in an
acceptable manner in order that the transactions contemplated hereby are
consummated as originally contemplated to the greatest extent possible. Any
words imparting the singular number only shall

 

28



--------------------------------------------------------------------------------

include the plural and vice versa. The words such as “herein,” “hereinafter,”
“hereof’ and “hereunder” refer to this Agreement as a whole and not merely to a
subdivision in which such words appear unless the context otherwise requires.
The provision of a Table of Contents, the division of this Agreement into
Articles, Sections and other subdivisions and the insertion of headings are for
convenience of reference only and shall not affect or be utilized in construing
or interpreting this Agreement.

Section 7.03 No Waiver: Modifications in Writing.

(a) Delay. No failure or delay on the part of any party in exercising any right,
power or remedy hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right, power or remedy preclude any other
or further exercise thereof or the exercise of any other right, power or remedy.
The remedies provided for herein are cumulative and are not exclusive of any
remedies that may be available to a party at law or in equity or otherwise.

(b) Specific Waiver. Except as otherwise provided herein, no amendment, waiver,
consent, modification or termination of any provision of any Transaction
Document shall be effective unless signed by each of the parties thereto
affected by such amendment, waiver, consent, modification or termination. Any
amendment, supplement or modification of or to any provision of any Transaction
Document, any waiver of any provision of any Transaction Document and any
consent to any departure by the Company from the terms of any provision of any
Transaction Document shall be effective only in the specific instance and for
the specific purpose for which made or given. Except where notice is
specifically required by this Agreement, no notice to or demand on the Company
in any case shall entitle the Company to any other or further notice or demand
in similar or other circumstances. Any investigation by or on behalf of any
party shall not be deemed to constitute a waiver by the party taking such action
of compliance with any representation, warranty, covenant or agreement contained
herein.

Section 7.04 Binding Effect. This Agreement shall be binding upon the Company,
each of the Purchasers and their respective successors and permitted assigns.
Except as expressly provided in this Agreement, this Agreement shall not be
construed so as to confer any right or benefit upon any Person other than the
parties to this Agreement and their respective successors and permitted assigns.

Section 7.05 Confidentiality; Public Announcements.

(a) Notwithstanding anything to the contrary contained therein, the
Confidentiality Agreement, dated as of September 12, 2017, by and between EIG
Investment Management Company, LLC and the Company shall survive the execution
and delivery of this Agreement until the date that is six (6) months following
the Commitment Termination Date and shall continue to be in full force and
effect, pursuant to the terms and conditions thereof.

(b) Each party will consult with the other parties hereto and consider in good
faith any comments provided by such other parties concerning the disclosure
contained in such press release before issuing any press release or otherwise
making any public statements with respect to the transactions contemplated by
this Agreement; provided that no party will issue any

 

29



--------------------------------------------------------------------------------

press release or other public statement that attributes comments to any other
party or that indicates the approval of any other party of the contents of any
such press release or statement (or portion thereof) without the prior written
approval of the other parties hereto. Notwithstanding the foregoing, the
Purchasers may provide customary information in respect of the transactions
contemplated by this Agreement to its financing sources, including its limited
partners, members, stockholders or other equityholders, as applicable, and their
investors and partners, members, stockholders or other equityholders, in each
case, as each Purchaser may elect in its sole discretion; provided that any such
financing source that receives Confidential Information shall abide by the
provisions of Section 7.05(a) of this Agreement.

Section 7.06 Notices. Any notice, request, instruction or other document to be
given hereunder by any party to the other will be in writing and will be deemed
to have been duly given (a) on the date of delivery if delivered personally or
by telecopy, electronic mail or facsimile, upon confirmation of receipt (it
being understood that the parties agree to provide confirmation of receipt
immediately upon the receipt of any notice by telecopy, electronic mail or
facsimile), (b) on the first (1st) Business Day following the date of dispatch
if delivered by a recognized next-day courier service, or (c) on the third
(3rd) Business Day following the date of mailing if delivered by registered or
certified mail, return receipt requested, postage prepaid. The Purchasers agree
that any notice required or permitted by this Agreement or under the
Organizational Documents of the Company or other applicable law may be given to
the Purchaser at the address or by means of electronic transmission set forth
below. The Purchasers further agree to notify the Company of any change to the
Purchasers’ electronic mail addresses, and further agrees that the provision of
such notice to the Company shall constitute the consent of the Purchasers to
receive notice at such electronic mail address. In the event that the Company is
unable to deliver notice to the Purchasers at the electronic mail address so
provided by the Purchasers, the Purchasers shall, within two (2) Business Days
after a request by the Company, provide the Company with a valid electronic mail
address to which the Purchasers consent to receive notice at such electronic
mail address. All notices hereunder shall be delivered as set forth below, or
pursuant to such other instructions as may be designated in writing by the party
to receive such notice.

(a) If to the Purchasers, to the addresses set forth on Schedule A, with copies
to (which shall not constitute notice):

Kirkland & Ellis LLP

609 Main Street, 45th Floor

Houston, Texas 77002

Attention: Julian J. Seiguer, P.C.

                 Cyril V. Jones

Email:      julian.seiguer@kirkland.com

                 cyril.jones@kirkland.com

(b) If to the Company:

Rosehill Resources Inc.

16200 Park Row, Suite 300

Houston, Texas 77084

Attention: Craig Owen

                 Chris Wood

Email:      cowen@rosehillres.com

                 cwood@rosehillres.com

 

30



--------------------------------------------------------------------------------

With a copy to (which shall not constitute notice):

Vinson & Elkins LLP

1001 Fannin Street, Suite 2500

Houston, Texas 77002

Attention: Brenda Lenahan

                 Scott Rubinsky

Email:      blenahan@velaw.com

                 srubinsky@velaw.com

or to such other address as the Company or the Purchasers may designate in
writing. All notices and communications shall be deemed to have been duly given:
at the time delivered by hand, if personally delivered; upon actual receipt if
sent by certified or registered mail, return receipt requested, or regular mail,
if mailed; upon actual receipt of the overnight courier copy, if sent via
facsimile; and upon actual receipt when delivered to an air courier guaranteeing
overnight delivery.

Section 7.07 Entire Agreement. This Agreement, the other Transaction Documents,
and the other agreements and documents referred to herein are intended by the
parties as a final expression of their agreement and intended to be a complete
and exclusive statement of the agreement and understanding of the parties hereto
in respect of the subject matter contained herein and therein. There are no
restrictions, promises, warranties or undertakings, other than those set forth
or referred to herein or the other Transaction Documents with respect to the
rights granted by the Company or any of its Affiliates or the Purchasers or any
of their respective Affiliates set forth herein or therein. This Agreement, the
other Transaction Documents and the other agreements and documents referred to
herein or therein supersede all prior agreements and understandings between the
parties with respect to such subject matter.

Section 7.08 Assignment of Rights. Each Purchaser may assign all or any portion
of its rights and obligations under this Agreement to any Affiliate of such
Purchaser without the consent of the Company by (i) delivery of an agreement of
such assignee to be bound by the provisions of this Agreement, (ii) a revised
Schedule A and (iii) a properly executed Internal Revenue Service Form W-9 from
such assignee (or, in the case of an assignee which is disregarded for U.S.
federal income tax purposes, such assignee’s disregarded owner), but no such
assignment shall relieve the assigning Purchaser of its obligations to purchase
the Purchased Shares to be purchased by it without giving effect to such
assignment in the event the assignee fails to purchase all or any portion of
such Purchased Shares. Except as expressly permitted by this Section 7.08, no
portion of the rights and obligations under this Agreement of any Purchaser may
be transferred except with the prior written consent of the Company (which
consent shall not be unreasonably withheld), in which case the assignee shall be
deemed to be a Purchaser hereunder with respect to such assigned rights or
obligations and shall agree to be bound by the provisions of this Agreement. The
Company may not assign this Agreement or any portion of its rights and
obligations under this Agreement, without the prior written consent of the
Purchasers.

 

31



--------------------------------------------------------------------------------

Section 7.09 Governing Law: Submission to Jurisdiction. This Agreement, and all
claims or causes of action (whether in contract or tort) that may be based upon,
arise out of or relate to this Agreement or the negotiation, execution or
performance of this Agreement (including any claim or cause of action based
upon, arising out of or related to any representation or warranty made in or in
connection with this Agreement), will be construed in accordance with and
governed by the laws of the State of New York without regard to principles of
conflicts of laws which would result in the application of the law of any other
jurisdiction. Any action against any party relating to the foregoing shall be
brought in any federal or state court of competent jurisdiction located within
the State of New York, and the parties hereto hereby irrevocably submit to the
non-exclusive jurisdiction of any federal or state court located within the
State of New York over any such action. The parties hereby irrevocably waive, to
the fullest extent permitted by applicable Law, any objection which they may now
or hereafter have to the laying of venue of any such dispute brought in such
court or any defense of inconvenient forum for the maintenance of such dispute.
Each of the parties hereto agrees that a judgment in any such dispute may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by Law.

Section 7.10 No Recourse Against Others.

(a) All claims, obligations, liabilities or causes of action (whether in
contract or in tort, in law or in equity, or granted by statute) that may be
based upon, in respect of, arise under, out or by reason of, be connected with
or relate in any manner to this Agreement, or the negotiation, execution or
performance of this Agreement (including any representation or warranty made in,
in connection with, or as an inducement to, this Agreement), may be made only
against (and are expressly limited to) the Purchasers. No Person other than the
Company or the Purchasers, including no member, partner, stockholder, Affiliate
or Representative thereof, nor any member, partner, stockholder, Affiliate or
Representative of any of the foregoing, shall have any liability (whether in
contract or in tort, in law or in equity, or granted by statute) for any claims,
causes of action, obligations or liabilities arising under, out of, in
connection with or related in any manner to this Agreement or based on, in
respect of or by reason of this Agreement or its negotiation, execution,
performance or breach; and, to the maximum extent permitted by Law, each of the
Company and the Purchasers hereby waives and releases all such liabilities,
claims, causes of action and obligations against any such third Person.

(b) Without limiting the foregoing, to the maximum extent permitted by Law,
(i) each of the Company and the Purchasers hereby waives and releases any and
all rights, claims, demands or causes of action that may otherwise be available
at law or in equity, or granted by statute, to avoid or disregard the entity
form of the other or otherwise impose liability of the other on any third
Person, whether granted by statute or based on theories of equity, agency,
control, instrumentality, alter ego, domination, sham, single business
enterprise, piercing the veil, unfairness, undercapitalization or otherwise; and
(ii) each of the Company and the Purchasers disclaims any reliance upon any
third Person with respect to the performance of this Agreement or any
representation or warranty made in, in connection with or as an inducement to
this Agreement.

 

32



--------------------------------------------------------------------------------

Section 7.11 No Third Party Beneficiaries. Nothing in this Agreement, express or
implied, is intended to or shall confer upon any Person (other than the Company,
the Purchasers and, for purposes of Section 7.12 only, any member, partner,
stockholder, Affiliate or Representative of the Company or the Purchasers, or
any member, partner, stockholder, Affiliate or Representative of any of the
foregoing) any right, benefit or remedy of any nature whatsoever under or by
reason of this Agreement.

Section 7.12 Waiver of Jury Trial. EACH PARTY TO THIS AGREEMENT HEREBY WAIVES,
AND AGREES TO CAUSE ITS CONTROLLED AFFILIATES TO WAIVE, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION (A) ARISING UNDER THIS AGREEMENT OR (B) IN ANY WAY CONNECTED
WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO IN RESPECT
OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS RELATED HERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY
OR OTHERWISE. EACH PARTY TO THIS AGREEMENT HEREBY AGREES AND CONSENTS THAT ANY
SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL
WITHOUT A JURY AND THAT THE PARTIES TO THIS AGREEMENT MAY FILE AN ORIGINAL
COUNTERPART OF A COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF
THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

Section 7.13 Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which counterparts, when so executed and delivered, shall be deemed to
be an original and all of which counterparts, taken together, shall constitute
but one and the same agreement.

Section 7.14 Tax Withholding. The Company agrees that, provided that each
Purchaser delivers to the Company a properly executed IRS Form W-9 certifying as
to such Purchaser’s complete exemption from backup withholding, under current
Law the Company (including any paying agent of the Company) shall not be
required to, and shall not, withhold on any payments or deemed payments to any
such Purchaser. In the event that any Purchaser fails to deliver to the Company
such properly executed IRS Form W-9, the Company reasonably believes that a
previously delivered IRS W-9 is no longer accurate and/or valid, or there is a
change in Law that affects the withholding obligations of the Company, the
Company and its paying agent shall be entitled to withhold Taxes on all payments
made to the relevant Purchaser in the form of cash or to request that the
relevant Purchaser promptly pay the Company in cash any amounts required to
satisfy any withholding Tax obligations. In the event that the Company does not
have sufficient cash with respect to any Purchaser from withholding on cash
payments otherwise payable to such Purchaser and cash paid to the Company by
such Purchaser to the Company pursuant to the immediately preceding sentence,
the Company and its paying agent shall be entitled to withhold Taxes on deemed
payments, including distributions of additional Series B Preferred Stock in lieu
of cash and constructive distributions, on the Series B Preferred Stock to the
extent required by Law, and the Company and its paying agent shall be entitled
to satisfy any required withholding tax on non-cash payments (including deemed
payments) through a sale of a portion of the Series B Preferred Stock received
as a dividend or from cash dividends or sales proceeds subsequently paid or
credited on the Series B Preferred Stock.

 

33



--------------------------------------------------------------------------------

Section 7.15 Tax Treatment. The parties agree that for purposes of Section 305
of the Code and Section 1.305-5 of the Treasury Regulations, the Series B
Preferred Stock shall be treated as redeemable at the option of the Holder (as
defined in the Series B Certificate of Designations) on the sixth anniversary of
the Issue Date (as defined in the Series B Certificate of Designations).
Accordingly, the parties agree that the Redemption Consideration (as defined in
the Series B Certificate of Designations) expected to be payable on such sixth
anniversary (assuming that the Company complies with its obligations to make
cash distributions and distributions in the form of Series B PIK Shares (as
defined in the Series B Certificate of Designations)), to the extent in excess
of the amount paid for the Series B Preferred Stock, shall be accrued under
principles similar to the principles of Section 1272(a) of the Code, and for
each calendar year an appropriate amount pursuant to such principles (for the
avoidance of doubt, taking into account any cash distributions) shall be treated
as a constructive distribution of Series B Preferred Stock pursuant to
Section 305 of the Code and Section 1.305-5 of the Treasury Regulations. The
parties shall reasonably cooperate to determine any such amounts that are
required to be reported on any IRS Form 1099 and shall discuss the determination
of any such amounts sufficiently in advance of the deadline for filing any IRS
Form 1099 to allow the parties to resolve any disagreements over any such
determination. If the parties are unable to resolve any disagreement, then such
disagreement shall be submitted to an an independent nationally recognized
accounting firm that is mutually agreed upon by the parties (the “Independent
Accounting Firm”) for prompt resolution. The parties shall use their reasonable
best efforts to cause the Independent Accounting Firm to make its determination
as promptly as possible, and in any event within thirty (30) days after such
Independent Accounting Firm has been retained and prior to the date on which the
relevant IRS Form 1099 is due. The costs and expense of the Independent
Accounting Firm shall be borne 50% by the Purchasers, on the one hand, and 50%
by the Company, on the other hand.

[Remainder of Page Left Intentionally Blank]

 

34



--------------------------------------------------------------------------------

Each of the undersigned has caused this Agreement to be duly executed as of the
date first above written.

 

COMPANY: ROSEHILL RESOURCES INC. By:   /s/ J. A. Townsend Name:   J. A. Townsend
Title:   President and Chief Executive Officer

 

Signature Page to Preferred Stock Purchase Agreement



--------------------------------------------------------------------------------

PURCHASERS: EIG DIREWOLF EQUITY AGGREGATOR, LP

By: EIG Direwolf GP, LLC

Its: General Partner

By: EIG Asset Management, LLC

Its: Managing Member

By:   /s/ Patrick Hickey

Name:   Patrick Hickey Title:   Managing Director

By:   /s/ Kathleen Turner

Name:   Kathleen Turner Title:   Associate Counsel

 

Signature Page to Preferred Stock Purchase Agreement



--------------------------------------------------------------------------------

TRILOMA EIG ENERGY INCOME FUND By:   /s/ Deryck Harmer Name:   Deryck Harmer
Title:   President TRILOMA EIG ENERGY INCOME FUND – TERM I By:   /s/ Deryck
Harmer Name:   Deryck Harmer Title:   President

 

Signature Page to Preferred Stock Purchase Agreement



--------------------------------------------------------------------------------

Schedule A

Purchaser Allocations

(as of December 8, 2017)

 

Purchaser

   Base
Series B
Preferred
Shares      Commitment      Capital
Contributions      Remaining
Unfunded
Commitment
Amount      Commitment
Percentage  

EIG Direwolf Equity Aggregator, L.P.

c/o EIG Asset Management, LLC

Three Allen Center

333 Clay Street, Ste. 3500

Houston, TX 77002

Attn: Patrick Hickey, Rob Chuchla

Email: Patrick.Hickey@eigpartners.com;

cc: Aneil.Kochar@eigpartners.com;

wdc@eigpartners.com

Fax: 713.615.7454 (Patrick) &

713-615-7472 (Aneil)

     147,500      $ 196,666,666.67      $ 147,500,000.00      $ 49,166,666.67  
     98.33333 % 

Triloma EIG Energy Income Fund

c/o EIG Credit Management Company, LLC

Three Allen Center

333 Clay Street, Ste. 3500

Houston, TX 77002

Attn: Patrick Hickey, Rob Chuchla

Email: Patrick.Hickey@eigpartners.com;

cc: Aneil.Kochar@eigpartners.com;

wdc@eigpartners.com

Fax: 713.615.7454 (Patrick) &

713-615-7472 (Aneil)

     1,600      $ 2,133,333.33      $ 1,600,000.00      $ 533,333.33       
1.06667 % 

 

Schedule A to Preferred Stock Purchase Agreement



--------------------------------------------------------------------------------

Triloma EIG Energy Income Fund – Term I

c/o EIG Credit Management Company, LLC

Three Allen Center

333 Clay Street, Ste. 3500

Houston, TX 77002

Attn: Patrick Hickey, Rob Chuchla

Email: Patrick.Hickey@eigpartners.com;

cc: Aneil.Kochar@eigpartners.com;

wdc@eigpartners.com

Fax: 713.615.7454 (Patrick) &

713-615-7472 (Aneil)

     900      $ 1,200,000.00      $ 900,000.00      $ 300,000.00        0.60000
%    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

 

Total

     150,000      $ 200,000,000      $ 150,000,000      $ 50,000,000        100
%    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

 

 

Schedule A to Preferred Stock Purchase Agreement



--------------------------------------------------------------------------------

Exhibit A

Additional Issuance Conditions

 

1. The Company shall have performed in all material respects all of its
obligations under this Agreement required to be performed by it on or prior to
the applicable Closing Date.

 

2. (i) The Up-Front Fee and (ii) the Purchasers’ Transaction Expense Amounts for
all previous Closings payable hereunder shall have been paid in full.

 

3. No default shall have occurred and be continuing under any Company
Indebtedness Document (as defined in the Series B Certificate of Designations).

 

4. No Dividend Trigger Event (as defined in the Series B Certificate of
Designations) or material default under the Series B Certificate of Designations
shall have occurred and be outstanding as of the applicable Closing Date.

 

5. As of the applicable Closing Date, the Company’s Capital Ratio, pro forma for
the purchase and issuance of such Purchased Shares, shall not exceed 3.00 to
1.00.

 

Exhibit A to Preferred Stock Purchase Agreement